Appellant seeks to have us review the opinion heretofore rendered on what he calls his "sixth assignment of error."
The sixth paragraph of his brief makes complaint at the court permitting the state's witnesses who were officers to remain in the court room during the trial. We find this matter mentioned for the first time in the motion for new trial. There is no bill of exception complaining of any such action on the part of the court. It is not brought before us in such a way as to claim attention. Such matters can not be complained of in motion for new trial in lieu of a bill of exception.
The motion for rehearing is overruled.
Overruled.